Citation Nr: 1711435	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-38 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a chronic lumbar strain with early degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for sciatica of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for sciatica of the left lower extremity.

4.  Whether a February 1999 rating decision that denied service connection for Scheuermann's disease should be revised or reversed on the basis of clear and unmistakable error (CUE).

5.  Entitlement to an initial evaluation in excess of 10 percent for dermatophytosis with onychomycosis of the bilateral feet and right middle finger.

6.  Entitlement to an increased rating for an anxiety disorder, currently evaluated as 30 percent disabling.
REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to November 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In the September 2008 rating decision, the RO granted service connection for an anxiety disorder and assigned a 10 percent evaluation, effective from May 7, 2008.  The Veteran appealed the assigned rating.

During the pendency of the appeal, in a July 2009 rating decision, the RO increased the initial evaluation for an anxiety disorder to 30 percent, effective from May 7, 2008.  Thereafter, in an August 2009 statement, the Veteran's attorney at that time indicated that the Veteran did not wish to appeal the decision increasing the evaluation for his anxiety disorder from 10 to 30 percent.  He noted that the Veteran was aware that he had one year from the date of the rating decision to appeal if his condition worsened.  However, the Board notes that only one month remained in the appeal period for the September 2008 rating decision.  Thus, the Veteran could not reinstate his appeal with the initial evaluation granted in the February 2008 rating decision unless he submitted a new notice of disagreement in August or September 2008, but he could still file a notice of disagreement with the July 2009 rating decision until August 2010 (one year from the date he was notified of the July 2009 rating decision). 38 C.F.R. § 20.204.

In August 2009 correspondence, the RO acknowledged that the Veteran had withdrawn his claim for an increased rating for his anxiety disorder.  

The Board does note that, in a statement of the case (SOC) dated three days later, the RO included the issue on appeal.  Subsequently, in October 2009, the Veteran submitted a substantive appeal and indicated that he wanted to appeal all of the issues listed on the SOC.  The Court has held that the VA may implicity or explicity waive any objection regarding a substantive appeal, including any objection it might have had with the adequacy or timeliness of a substantive appeal if it is has treated the underlying claim as being on appeal. See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  However, the Board finds this case is distinguishable, as a withdrawal of an appeal is deemed a withdrawal of the notice of disagreement and the substantive appeal.  An adequate and timely notice of disagreement is a jurisdictional bar to appellate consideration, and such an issue may not be waived. See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis. See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal. See 38 U.S.C.A. §§ 7105(d)(5), 7108; see also Marsh v. West, 11 Vet. App. 468, 470-72   (1998) [the Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction]. 

The Board also notes that the RO did not certify the issue of entitlement to an increased rating for an anxiety disorder as being on appeal from the February 2008 rating decision.  Rather, in January 2012, the RO certified the issue as being on appeal from the July 2009 rating decision.  


In March 2010, after his August 2009 withdrawal of the appeal, the Veteran did submit a notice of disagreement with the August 2009 rating decision in which the RO increased the evaluation for an anxiety disorder to 30 percent.  In August 2010, the RO issued a SOC pertaining to that issue, and in September 2010, the Veteran submitted a substantive appeal.  

For these reasons, the Board finds that the July 2009 rating decision is on appeal.  Thus, the Board has jurisdiction over the issue of entitlement to an increased rating for an anxiety disorder. 

In April 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the record.  In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In January 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

As discussed below, the Veteran withdrew the issues of entitlement to increased ratings for his service-connected lumbar spine disability and sciatica of the bilateral lower extremities in October 2016, which became effective upon receipt. 38 C.F.R. § 20.204.  However, since that withdrawal, he has submitted a December 2016 VA Form 21-526b in which he filed a new claim for those issues.  The Agency of Original Jurisdiction (AOJ) has not yet adjudicated the new claim.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an increased evaluation for an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In an October 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, indicated that he wanted to withdraw his appeal for the issues of entitlement to an increased evaluation for a chronic lumbar strain with early degenerative joint disease, sciatica of the right lower extremity, sciatica of the left lower extremity, and dermatophytosis with onychomycosis of the bilateral feet and right middle finger and whether a February 1999 rating decision that denied service connection for Scheuermann's disease should be revised or reversed on the basis of CUE. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issues of entitlement to increased evaluations for a chronic lumbar strain with early degenerative joint disease, sciatica of the right lower extremity, sciatica of the left lower extremity, and dermatophytosis with onychomycosis of the bilateral feet and right middle finger and whether a February 1999 rating decision that denied service connection for Scheuermann's disease should be revised or reversed on the basis of CUE. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In an October 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, indicated that he wanted to withdraw his appeal for the issues of entitlement to increased evaluations for a chronic lumbar strain with early degenerative joint disease, sciatica of the right lower extremity, sciatica of the left lower extremity, and dermatophytosis with onychomycosis of the bilateral feet and right middle finger and whether a February 1999 rating decision that denied service connection for Scheuermann's disease should be revised or reversed on the basis of CUE.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for a chronic lumbar strain with early degenerative joint disease is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for sciatica of the right lower extremity is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for sciatica of the left lower extremity is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for dermatophytosis with onychomycosis of the bilateral feet and right middle finger is dismissed.

The appeal as to the issue of whether a February 1999 rating decision that denied service connection for Scheuermann's disease should be revised or reversed on the basis of clear and unmistakable error (CUE) is dismissed.


REMAND

Thr Veteran was afforded a VA mental disorders examination in July 2010.  In December 2016, his representative submitted a copy of a November 2016 private psychiatric evaluation in which a psychologist noted that the Veteran's generalized anxiety disorder diagnosis was made six years ago.  He also opined that his evaluation of the Veteran did not support a diagnosis of a generalized anxiety disorder.  Rather, he diagnosed the Veteran with an adjustment disorder with anxiety and depression.  The Veteran is not currently service-connected for an adjustment disorder or depression.  Thus, there is a question as to whether the service-connected disability should be recharacterized or whether the Veteran has a separate psychiatric disorder in addition to his service-connected disability. 

Moreover, the December 2016 private psychologist's report suggests that the Veteran's psychiatric symptoms were more severe than reported at the time of the July 2010 VA examination report.  VA has a duty to provide a VA examination if evidence indicates there has been a material change in a disability or that the current rating may be incorrect. 38 C.F.R. § 3.327.  VA's General Counsel has also indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

For these reasons, a remand is necessary in order to schedule him for a VA examination in order to ascertain the current nature and severity of his service-connected anxiety disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for an increased rating for an anxiety disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also inform the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected anxiety disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should consider the December 2016 private psychological evaluation report and indicate whether the Veteran currently has an anxiety disorder.  He or she should also indicate whether the Veteran has a separate diagnosis of an adjustment disorder or depression or whether the Veteran's diagnosis of an anxiety disorder should be recharacterized to more accurately reflect his current disorder.  

The examiner should also report all signs and symptoms necessary for rating the Veteran's service-connected psychiatric disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's service-connected disability. 

If the examiner is unable to distinguish between the effects associated with the service-connected anxiety disorder and any effects associated with any nonservice-connected disorder, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


